Citation Nr: 1104064	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for a lumbosacral sprain with degenerative disc disease and 
arthritis at L5-S1, disc protrusion at L4-5 and L5-S1 without 
neural compromise or canal stenosis.

2.  Entitlement to an increased rating in excess of 10 percent 
for left knee patellofemoral syndrome based upon limitation of 
motion.

3.  Entitlement to an increased rating in excess of 10 percent 
for right knee patellofemoral syndrome based upon limitation of 
motion.

4.  Whether new and material evidence has been received to reopen 
a claim for an acquired psychiatric disorder, to include as 
secondary to the Veteran's service-connected lumbar spine 
disorder.

5.  Entitlement to service connection for an acquired psychiatric 
disorder to include as secondary to the Veteran's service-
connected lumbar spine disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the Veteran's 
claims for an increased rating for his lumbar spine disorder and 
bilateral knee disorders.  In addition, this rating decision 
denied his request to reopen his claim for service connection for 
an acquired psychiatric disorder.

A September 2008 rating decision granted a separate 10 percent 
rating for radiculopathy in each lower extremity.

The Veteran testified before the undersigned at a September 2010 
RO (Travel Board) hearing.  A hearing transcript has been 
associated with the claims file.

The issues of entitlement to increased ratings for lumbar spine 
disorder and bilateral knee disorders, and entitlement to service 
connection for an acquired psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  A December 2005 Board decision denied the Veteran's claim for 
service connection for a psychiatric disability as the record was 
negative for evidence establishing a nexus between that condition 
and his service.

2.  Evidence received since the December 2005 Board decision as 
to the Veteran's claims for service connection for a psychiatric 
disorder is neither cumulative nor redundant of evidence 
previously considered, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2005 Board decision that denied entitlement to 
service connection for a psychiatric disorder was final when 
issued.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2010).

2.  New and material evidence has been received since the 
December 2005 Board decision to reopen a claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions, further assistance is unnecessary to aid the 
Veteran in substantiating the instant claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as psychosis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service- connected 
disability, including on the basis of aggravation.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  (The Board notes 
the changes to 38 C.F.R. § 3.310 effective October 10, 2006, but 
notes that the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

Acquired Psychiatric Disorder Claim

A December 2005 Board decision denied the Veteran's claim for 
service connection for a psychiatric disability as the record was 
negative for evidence establishing a nexus between that condition 
and his service.  The December 2005 Board decision was final when 
issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.  

Evidence considered in the December 2005 Board decision included 
the Veteran's service treatment records, SSA records, a March 
1999 opinion from Dr. S. L., VA treatment records dated through 
February 2000, various VA examinations and various private 
treatment records. The Veteran also offered testimony at a June 
1998 Decision Review Officer (DRO) hearing.

A September 1973 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied suffering from 
nervous trouble of any sort in an accompanying Report of Medical 
History (RMH).  A November 1974 service discharge examination was 
also negative for any relevant abnormalities and the Veteran 
again denied suffering from nervous trouble of any sort in an 
accompanying RHM.  The remaining service treatment records were 
negative for complaints, treatments or diagnoses related to any 
psychiatric disorder.

The Veteran underwent in-patient treatment for alcohol dependence 
in January 1989 and October 1989.

A September 1997 VA general medicine examination was negative for 
any complaints, findings or diagnoses related to a psychiatric 
disorder.

A September 1997 VA psychiatric examination reflected the 
Veteran's reports of alcohol abuse that began during service and 
for which he received treatment after service.  Specific 
psychiatric hospitalizations were denied.  His current complaints 
included impairment of short-term memory, nervousness in crowds 
and occasional suicidal ideations.  Mental status examination was 
negative for evidence of psychotic thought, a mood disorder or a 
perceptual disorder.  Following this examination, diagnostic 
impressions of alcohol dependence in partial remission and 
dependent personality disorder were made.

During a June 1998 DRO hearing, the Veteran testified that he had 
been "bothered" by major depression for a "good while now."  
His depression began in April 1997 after being sick and receiving 
treatment at the VA with an antibiotic.

An October 1997 private psychological examination indicated that 
the Veteran was emotionally abused as a child and that his 
parents divorced due to his father's alcoholism.  He reported 
being held back for two grades in school and that he was truant 
in the sixth grade.  He had been depressed for some years now.  
Mental status examination found his thought content to be within 
normal limits and noted that he did not present as anxious, 
depressed or manic.  Suggested diagnoses included alcoholism in 
recent remission, dysthymia and social anxiety were made.

A July 1998 VA treatment note contained an assessment of 
depression.  An assessment of bipolar II was made in a September 
1998 VA treatment note.  The Veteran was noted to be at the "low 
end of his bi-polar disorder" in an April 1999 VA treatment 
note.

At a May 1999 private psychological evaluation there were 
suggested diagnoses of alcoholism in remission, a history of a 
bipolar condition, dysthymia and social anxiety.

A March 1999 opinion from Dr. S. L. noted that the Veteran's 
diagnoses included bipolar affective disorder and alcohol 
dependence.  This provider noted that he monitored the Veteran's 
psychotropic medications.  His current symptoms included lack of 
concentration, fatigue, worthlessness, hopelessness, insomnia, 
racing thoughts, impulsivity and tangential speech.

A June 1999 VA general medicine examination noted that the 
Veteran was alert, oriented and cooperative during the 
examination.  An impression of a psychiatric disorder with a 
history of alcohol and marijuana abuse was made.

Diagnostic impressions of alcohol dependence in remission and 
major depression in remission were noted in a June 1999 VA 
psychiatric examination.

The Veteran was awarded SSA benefits in October 2000, in part, on 
the basis of an affective or mood disorder.

Evidence received since the December 2005 Board decision includes 
a July 2008 statement from D. S., a January 2009 VA psychiatric 
examination report, a January 2009 VA psychological treatment 
summary and VA treatment notes dated through November 2009.  The 
Veteran also offered personal testimony at a September 2010 
hearing.

A May 2008 statement from the Veteran indicated that he began 
drinking after basic training due to the pain he felt from his 
back injury, lung infection and oral surgery.  His depression 
continued after service.

A June 2008 VA treatment note contains a diagnoses of bipolar 
type schizoaffective disorder and alcohol dependence in full 
sustained remission.

In a July 2008 statement, D. S. noted that she had known the 
Veteran for 16 years.  He often broke furniture during arguments, 
particularly while he was drinking.  He was a loner, suffered 
from paranoia, avoided social interactions and was depressed.  He 
frequently failed or was unable to perform tasks he was asked to 
complete.  He had difficultly remembering or recalling things.

A January 2009 VA treatment summary reflects the Veteran's 
complaints of intrusive thoughts, nightmares, depression, 
diminished interest in activities and hypervigilance.  The 
Veteran was noted to "meet the stressor criteria" for a chronic 
and severe mood disorder that was progressive in nature and that 
was "caused by his physical disabilities."  The symptoms 
described by the Veteran have been "persistent and severe" 
since the Veteran left service in 1975.  This summary was signed 
by a licensed clinical social worker.

A January 2009 VA psychiatric examination reflects the Veteran's 
complaints of  poor concentration, a lack of interest in things, 
depression, insomnia and fleeting suicidal ideations without a 
plan.  He reported that his pre-service life was "pretty 
terrible" and that he had "no future" working on his parent's 
farm.  He began drinking to excess during service and was 
arrested for driving while intoxicated on four or five occasions 
and for public intoxication on several occasions after service.  
He married and divorced after service and reported the death of 
one child at five days old due to congestive heart failure and 
death of a second child at age 12 due to a motor vehicle 
accident.  He described several pre-service visual hallucinations 
and reported that such hallucinations had not occurred for some 
time.  In addition, he reported being able to hear the thoughts 
of others and noted that this ability was present without the 
presence of alcohol.

Following this examination, and a review of the Veteran's claims 
file, a diagnosis of recurrent moderate major depressive disorder 
was made.  The examiner opined that it was difficult to determine 
without resorting to "mere speculation" if the diagnosed 
depressive disorder was the direct result/secondary to his 
various service-connected disabilities.  The Veteran's history of 
substance abuse before, during and after service as well as a 
recent lapse in the summer of 2009 confounds the onset/etiology 
of his depressive symptoms.

During the September 2010 hearing, the Veteran testified that he 
began to feel depressed in 1997, after retiring from his work as 
a mover due to his back condition.  He had begun drinking shortly 
after basic training due to stress and continued to drink after 
service.  

The December 2005 Board decision denied the Veteran's claim for 
service connection for a psychiatric disability as the record was 
negative for evidence establishing a nexus between that condition 
and his service.  As such, competent evidence suggesting such a 
nexus is required to reopen the claim.

The newly submitted January 2009 VA opinion written by a clinical 
social worker suggests such a nexus.  The Veteran's testimony 
also provides evidence that the psychiatric disability may be 
related to his service connected back disability.  This evidence 
is new in that it was not previously of record, relate to an 
element of the previous denial that was found to be lacking, and 
raise a reasonable possibility of substantiating the claim-
evidence that the Veteran has a nexus between a currently 
diagnosed acquired psychiatric disorder and service.  The claim 
is therefore reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.


REMAND

AT the VA psychiatric examination in January 2009, the VA 
examiner opined that he could not provide an opinion regarding 
the etiology of the Veteran's diagnosed psychiatric disorder 
"without resorting to mere speculation" due to his history of 
substance abuse.  The Court has held that where an examiner 
reports that opinions cannot be provided without resorting to 
speculation, it is necessary to determine whether there is 
additional information that could enable the examiner to provide 
the necessary opinion or whether the inability to provide the 
opinion was based on the limits of medical knowledge.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in 
this case.

At the September 2010 hearing, the Veteran testified that he was 
now experiencing increased lower back pain and that he was having 
difficulty bending over.  A veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  A new VA orthopedic examination is 
required to determine the current nature and severity of the 
Veteran's lumbar spine disability.

During his September 2010 hearing, the Veteran testified that he 
regularly received treatment for both his psychiatric disorder 
and back disorder from VA.  VA treatment records dated through 
November 2009 are located in the claims file.  As these records 
have been adequately identified and are pertinent to the instant 
claims, they must be obtained.  38 U.S.C.A. § 5103A.

The Veteran's knees were evaluated at the January 2009 
examination.  The examiner noted that there was pain on active 
motion of both knees, but did not report the point in the range 
of motion where the pain occurred.  The Court has held that 
painful motion can equate to limitation of motion.  Smallwood v. 
Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  In order to rate the knee 
disabilities, it is necessary to know the point in the range of 
motion where pain becomes apparent.

The United States Court of Appeals for Veterans Claims (Court) 
has held that TDIU is an element of all appeals of an increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2010). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the 
veteran has satisfied each of these requirements.  His inferred 
claim for TDIU must be decided as part of the appeal of the 
rating for his back disability.  Rice.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in the case of a 
claim for total rating based on individual unemployability, the 
duty to assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Where there is evidence of unemployability due to service 
connected disabilities, but the Veteran fails to meet the 
percentage requirements for TDIU, the Board is required to remand 
the claim, so that the claim can be initially reviewed by VA's 
Director of Compensation and Pension.

In this case records show that the Veteran was awarded Social 
Security Administration disability benefits mainly on the basis 
of his service connected low back disability and his claiming 
entitlement to the maximum rating for his back disability.  The 
record raises a claim for TDIU that must be adjudicated in 
conjunction with his claims for increased ratings.  Rice.  He 
does not currently meet the percentage requirements for the award 
of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA 
treatment records pertaining to knee, back or 
psychiatric disabilities since November 2009.

2.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether he has any current 
psychiatric disability that is related to 
service or to a service-connected disability.  
The examiner should review the claims folder 
and note such review in the examination 
report or addendum.  Any indicated tests or 
diagnostic studies should be undertaken.

The examiner should then provide opinions as 
to whether any current psychiatric disability 
was at least as likely as not (50 percent 
probability or more), the result, in whole or 
part, (1) of the Veteran's active duty 
service or (2) was approximately due to, or 
was aggravated (worsened) by any service 
connected disability  If aggravation of the 
non-service-connected disability by one or 
more service connected disabilities is found, 
the physician(s) should attempt to quantify 
the degree of additional disability resulting 
from the aggravation.

The examiner should provide a rationale for 
this opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made or whether the inability was based 
on the limits of medical knowledge.

4.  Following the completion of the 
development listed in items number 1 and 2, 
the RO/AMC should afford the Veteran a VA 
examination to determine the current severity 
of his service connected lumbar spine 
disorder.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report that the file 
was reviewed. All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.

The examiner should identify all current 
orthopedic and neurologic manifestations of 
the service connected lumbar spine disorder.

The examiner should provide an opinion 
concerning the current ranges of motion, 
including whether there is pain, weakened 
movement, excess fatigability, incoordination 
or flare-ups.  These determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to such 
factors.  The examiner should note the point 
in the range of motion, if any, where pain 
becomes apparent.

The examiner should also note all associated 
neurologic impairment as well as its 
severity.

The examiner should provide an opinion as to 
whether the Veteran's service connected 
disabilities would preclude him from 
obtaining or maintaining gainful employment 
for which his service connected disabilities 
would otherwise qualify him.

A rationale for all opinions must also be 
provided.

5.  The Veteran should be afforded a VA 
examination to evaluate the current severity 
of his service connected knee disabilities.  
The examiner should review the claims folder 
and note such review in the examination 
report or addendum.

The examiner should note the ranges of knee 
flexion and extension in degrees.  The 
examiner should also note whether there is 
additional limitation of motion due to pain, 
weakened movement, excess fatigability, 
incoordination or flare-ups.  These 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  The examiner 
should note the point in the range of motion, 
if any, where pain becomes apparent.

The examiner should also note whether there 
is subluxation or instability in either knee, 
and should provide an opinion as to its 
severity.

6.  The AOJ should obtain an opinion as to 
whether the service connected disabilities 
together would preclude gainful employment 
for which the Veteran's education and 
occupational experience would otherwise 
qualify him.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  The 
examiner should provide a rationale for the 
opinion.

7.  The AOJ should review the examination 
reports to ensure that they contain all 
findings and opinions requested in this 
remand.

8.  The AOJ should adjudicate the Veteran's 
entitlement to TDIU.  If the Veteran does not 
meet the percentage requirements for TDIU as 
specified in 38 C.F.R. § 4.16(a) (2010); the 
claim should be referred to VA's Director of 
Compensation and Pension for consideration in 
accordance with the provisions of 38 C.F.R. 
§ 4.16(b) (2010).

9.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


